Exhibit 21.1 SUBSIDIARIES AS OF DECEMBER 31, 2011 Perfect Dream Limited, a corporation established under the laws of the British Virgin Islands Goldenway Nanjing Garments Co., Ltd, a wholly foreign-owned limited liability company formed under the laws of the People's Republic of China Nanjing Catch-Luck Garments Co., Ltd., a wholly foreign-owned limited liability company formed under the laws of the People’s Republic of China Nanjing New-Tailun Garments Co., Ltd., a wholly foreign-owned limited liability company formed under the laws of the People’s Republic of China Shanghai La Go Go Fashion Company Limited, a limited liability company formed under the laws of the People’s Republic of China Ever-Glory International Group Apparel Inc. a limited liability company formed under the laws of the People’s Republic of China Ever-Glory International Group (HK) Ltd. a limited liability company formed under the laws of Samoa
